IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-CA-00103-COA

CYNTHIA EASTERLING A/K/A DR. CYNTHIA                                     APPELLANT
MOORE, INDIVIDUALLY AND AS MEMBER
OF MELIOTUS L.L.C.

v.

RHETT R. RUSSELL, INDIVIDUALLY AND AS                                      APPELLEE
A MEMBER OF MELIOTUS L.L.C.

DATE OF JUDGMENT:                        12/13/2013
TRIAL JUDGE:                             HON. KENNETH M. BURNS
COURT FROM WHICH APPEALED:               LEE COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                  JOHN A. FERRELL
ATTORNEY FOR APPELLEE:                   L.F. SAMS JR.
NATURE OF THE CASE:                      CIVIL - CONTRACT
TRIAL COURT DISPOSITION:                 GRANTED APPELLEE/DEFENDANT’S
                                         MOTION FOR SUMMARY JUDGMENT
DISPOSITION:                             AFFIRMED: 03/17/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      LEE, C.J., FOR THE COURT:

                       FACTS AND PROCEDURAL HISTORY

¶1.   In 2002, Cynthia Easterling and Rhett Russell formed Meliotus LLC in order to

purchase real estate. Cynthia and Rhett are siblings and were the sole members of the LLC.

In 2009, the parties began discussing the possibility of dissolving the corporation and

dividing the properties. On May 6, 2013, Cynthia sent a settlement offer to Rhett desiring

to dissolve the corporation and distribute the properties. Rhett, treating the letter as a

contract, accepted Cynthia’s terms on May 24, 2013, and prepared deeds in accordance with
the agreement. Rhett did not receive a response from Cynthia, which he indicated in a

second letter to Cynthia dated June 18, 2013. In this second letter, Rhett indicated he had

accepted Cynthia’s offer via letter dated May 24, 2013, and desired “prompt performance of

our agreement.” Receiving no response from Cynthia, Rhett had the deeds recorded in the

chancery clerk’s office in Pontotoc County. Ultimately, Cynthia filed a complaint in the Lee

County Chancery Court1 to set aside the deeds executed by Rhett and to judicially dissolve

the corporation. Cynthia claimed there was no binding contract, the deeds contained errors,

and Rhett’s alleged acceptance of the contract did not address all material terms.

¶2.    Rhett filed a motion for summary judgment; then Cynthia filed a counter-motion for

summary judgment. The chancellor granted Rhett’s motion, finding that there was a binding

contract between the parties. Cynthia now appeals, asserting the chancellor erred in granting

Rhett’s motion for summary judgment. Finding no error, we affirm.

                                 STANDARD OF REVIEW

¶3.    In considering a trial court’s grant of a motion for summary judgment, this Court

conducts a de novo review and “examines all the evidentiary matters before it – admissions

in pleadings, answers to interrogatories, depositions, affidavits, etc.” City of Jackson v.

Sutton, 797 So. 2d 977, 979 (¶7) (Miss. 2001) (citation omitted). The Mississippi Supreme

Court recently clarified the summary-judgment standard, explaining that “[t]he movant bears

the burden of persuading the trial judge that: (1) no genuine issue of material fact exists, and




       1
         The complaint was initially filed in the Pontotoc County Chancery Court, but was
transferred since the corporation’s principal and only designated office was located in Lee
County.

                                               2
(2) on the basis of the facts established, he is entitled to [a] judgment as a matter of law.”

Karpinsky v. Am. Nat’l Ins. Co., 109 So. 3d 84, 88 (¶11) (Miss. 2013) (citation omitted). The

supreme court further stated that “[t]he movant bears the burden of production if, at trial,

[she] would bear the burden of proof on the issue raised. In other words, the movant only

bears the burden of production where [she] would bear the burden of proof at trial.” Id. at

88-89 (¶11) (citations omitted). The supreme court further clarified that

       while [d]efendants carry the initial burden of persuading the trial judge that no
       issue of material fact exists and that they are entitled to summary judgment
       based upon the established facts, [the plaintiff] carries the burden of producing
       sufficient evidence of the essential elements of her claim at the
       summary-judgment stage, as she would carry the burden of production at trial.

Id. at 89 (¶13).

                                       DISCUSSION

¶4.    In her only issue on appeal, Cynthia argues the chancellor erred in granting summary

judgment in favor of Rhett. Cynthia contends the letter she sent to Rhett on May 6, 2013,

was not a binding contract. Specifically, Cynthia claims Rhett failed to accept all the

material terms listed in the letter.

¶5.    Settlements are contracts, which are enforceable according to their terms. McManus

v. Howard, 569 So. 2d 1213, 1215 (Miss. 1990). Settlement agreements are judged by

principles of contract law. Chantey Music Publ’g Inc. v. Malaco Inc., 915 So. 2d 1052, 1056

(¶11) (Miss. 2005). “[T]he law favors the settlement of disputes by agreement of the parties

and, ordinarily, will enforce the agreement which the parties have made, absent any fraud,

mistake, or overreaching.” Id. at 1055 (¶11). “[A] contract is not formed until the offeree

accepts the terms stated by the offeror.” Vice v. Hinton, 811 So. 2d 335, 338 (¶12) (Miss. Ct.


                                              3
App. 2001).

¶6.   The letter from Cynthia to Rhett reads, in pertinent part, as follows:

             I have given a great deal of consideration to your request for a division
      of the Meliotus property and have come up with a proposal that I think is fair
      to both of us. . . . I submit the enclosed settlement offer pursuant to
      [Mississippi Rule of Evidence] 408 subject to the following conditions:

             1. This offer consists of my dividing the Meliotus LLC property into
      two distinct parts (see enclosed Exhibit A and Exhibit B). I have endeavored
      to be as equitable as I can in making this division, and I offer you your choice
      as to which parcel you desire (either Exhibit A or Exhibit B). I will accept the
      other parcel.

            2. I do not think it will be in our best interest to quibble about small
      amounts of property; and thus, I am not willing to engage in any negotiations
      concerning shifting small amounts of property from one schedule to the other.

              3. I am not willing to consider any timber sale at this time.

             4. This offer constitutes a binding proposal on my part which will
      remain in effect for the earliest of sixty (60) days from the date of this letter,
      or until I receive a counter-proposal from you. If not accepted within 60
      days[,] or in the event of a counter-proposal, the offer should be considered
      withdrawn.

            5. Since the minerals are separate from the surface, we will split all
      mineral rights under the Meliotus LLC on a 50-50 basis.

             6. Acceptance of this offer will also constitute an agreement between
      each of us that we have no further claims against the other for services
      rendered or any other matter arising out of the LLC.

             7. In the event that the offer is acceptable, we will use the remaining
      funds in the LLC account to survey the property to establish boundaries and
      to prepare closing documents to accomplish our agreement. The remaining
      funds will be equally distributed; and if a deficit, each of us will contribute an
      amount necessary to conclude the matter.

             8. In the event that you consider the proposal inequitable or
      unsatisfactory, I invite you to do as I have done - prepare a proposed division
      that does not include any cutting of timber and submit it to me with the


                                              4
       understanding that I will have the right to select which parcel I desire. Your
       proposal should be, as is the one submitted by me, a legally binding document
       which will be enforceable in a court of law.

(Emphasis added).

¶7.    Rhett’s response to this offer is as follows:

               In response to your May 6, 2013 offer for division and distribution of
       Meliotus LLC land to us as its only members, I hereby accept that portion
       depicted on your “Exhibit A.” I am enclosing herewith a Quitclaim Deed from
       Meliotus LLC to me as to this property which I would thank [sic] you to
       execute before a notary public and return to me. I will not record this Deed
       until such time as I execute and forward to you a deed in your favor as to land
       owned by Meliotus LLC depicted on your “Exhibit B” to your May 6, 2013
       offer.

¶8.    It is clear from Cynthia’s letter that she made an offer to Rhett that she considered a

“binding proposal” and a “legally binding document . . . enforceable in a court of law.” It

is also clear that Rhett accepted her offer. Cynthia contends Rhett’s acceptance did not

specifically address all the terms in her offer. The only response required of Rhett was to

accept Cynthia’s offer and decide whether to accept Exhibit A or Exhibit B. Upon general

acceptance of Cynthia’s offer, Rhett implicitly agreed to her conditions – no further

negotiations regarding smaller properties (item 2), no consideration of timber sales (item 3),

splitting the mineral rights equally (item 5), and relinquishment of any further claims (item

6). Rhett was only required to address item 8 if he considered the offer “inequitable or

unsatisfactory.”

¶9.    We find a valid contract existed between Cynthia and Rhett. As a result, we do not

need to consider any extrinsic evidence, such as other conversations or letters between the

parties. See Julvanna LLC v. Econ. Inns Inc., 24 So. 3d 391, 394 (¶9) (Miss. Ct. App. 2009).



                                              5
We affirm the decision of the chancellor to grant summary judgment in favor of Rhett.

¶10. THE JUDGMENT OF THE LEE COUNTY CHANCERY COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    GRIFFIS, P.J., ISHEE, ROBERTS, CARLTON AND MAXWELL, JJ.,
CONCUR. IRVING, P.J., CONCURS IN PART AND IN THE RESULT WITHOUT
SEPARATE WRITTEN OPINION. JAMES, J., DISSENTS WITHOUT SEPARATE
WRITTEN OPINION. BARNES AND FAIR, JJ., NOT PARTICIPATING.




                                           6